          Case 1:20-cv-07835-WHP Document 6 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 UNITED STATES OF AMERICA,                        :
                                                  :
                        Plaintiff,                :
                                                  :          19cr00672
                -against-                         :          20cv7835
                                                  :
 ANDREW VALLES,                                   :          ORDER
                                                  :
                        Defendants.               :
                                                  :
                                                  :
                                                  :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               In view of the difficulties in effecting service of the Government’s Opposition on

Petitioner, the time for Petitioner to respond is extended to January 29, 2021. A copy of this

Order is being mailed by Chambers staff to Petitioner.



Dated: December 14, 2020
       New York, New York
